IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED
K.R., A CHILD,

              Petitioner,

v.                                                        Case No. 5D18-2858

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed October 5, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Robert Wesley, Public Defender and
Cody    Jordan,     Assistant      Public
Defender, Orlando, for Petitioner.

No Appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the July 31, 2018,

judgments    and   sentences       rendered   in   Case   Nos.   16-CJ-003430-A-OR   and

16-CJ-003484-A-OR, in the Circuit Court in and for Orange County, Florida. See Fla. R.

App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


ORFINGER, TORPY, and HARRIS, JJ., concur.